Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 1 of 15    PageID 638



                    IN THE UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF TENNESSEE
                              WESTERN DIVISION

                                        )
 KEVIN HARDAWAY, as next of kin         )
 of Doris Albright, deceased,           )
 and on behalf of the wrongful          )
 death beneficiaries of Doris           )
 Albright,                              )
                                        )
       Plaintiff,                       )
                                        )
 v.                                     )     No. 2:19-2464
                                        )
 QUINCE NURSING AND                     )
 REHABILITATION CENTER, LLC,            )
 d/b/a QUINCE NURSING AND               )
 REHABILITATION CENTER; AURORA          )
 CARES, LLC; DTD HC; D&N, LLC;          )
 DONALD T. DENZ; and NORBERT A.         )
 BENNETT,                               )
                                        )
       Defendants.                      )
                                        )

                                      ORDER


       Before     the   Court    is     Defendant     Quince   Nursing      and

 Rehabilitation      Center,    LLC’s   (“Quince”)     September     26,   2019

 Motion to Compel Arbitration and Stay Proceedings (“Motion to

 Compel”).      (ECF No. 16.)     Plaintiff Kevin Hardaway, as next of

 kin of Doris Albright, deceased, and on behalf of the wrongful

 death beneficiaries of Doris Albright (“Hardaway”), responded on

 October 9, 2019.       (ECF No. 20.)         Quince replied on October 25,

 2019.   (ECF No. 29.)
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 2 of 15           PageID 639



        For the following reasons, Quince’s Motion to Compel is

 DENIED.

        I.    Background

        This is a health care liability suit alleging a wrongful

 death.      Doris Albright was a resident of Quince Nursing and

 Rehabilitation      Center    from    about    August   21,   2018,    until     her

 death on August 29, 2019.            (Compl., ECF No. 1 ¶¶ 20, 42.)               On

 admission to the nursing home, Doris Albright’s sister, Charitee

 Albright,    signed   an     arbitration      agreement   (the   “Agreement”),

 which stated that the parties, Doris Albright and Quince, agreed

 to submit “[a]ny and all disputes” “arising out of or in any way

 relating to . . . the Resident’s stay[] at the facility . . .”

 to arbitration.        (ECF No. 16-2 at 1 ¶ 3; id. at 3.)                        The

 Agreement further stated that “[t]he term ‘Resident’ shall refer

 collectively to those signing with or for the Resident” and that

 “[a]     person   signing    who     routinely   makes    decisions     for      the

 Resident, if not the Power of Attorney or Guardian/Conservator,

 will be considered a health care surrogate/proxy and/or Legal

 Representative.”       (Id. ¶ 2.)            The Agreement stated that the

 arbitrator should apply the law of the state where the facility

 is   located,     except    that   the   Federal    Arbitration       Act    should

 exclusively govern the enforcement of the Agreement.                  (Id. ¶ 3.)

 Doris Albright did not sign the Agreement.                    (See id. at 3.)

                                          2
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 3 of 15     PageID 640



 There is no evidence in the record that Charitee Albright had

 authorization to sign the Agreement on Doris Albright’s behalf.

       On July 19, 2019, Kevin Hardaway instituted the present

 action as son and next of kin of Doris Albright and on behalf of

 all wrongful death beneficiaries.             (ECF No. 1.)     Hardaway brings

 claims for statutory negligence under the Tennessee Health Care

 Liability Act, Tenn. Code Ann. §§ 29-26-101, et seq. (“THCLA”),

 negligence under Tennessee common law, and survival and wrongful

 death, all arising from Doris Albright’s stay at Quince Nursing

 and Rehabilitation Center.            (Id. ¶¶ 47-70.)

       On September 26, 2019, Quince filed the Motion to Compel.

 (ECF No. 16.)          Quince argues that the Agreement binds Doris

 Albright and that all claims brought by Hardaway are subject to

 arbitration.      (ECF No. 16-1.)         Quince asks the Court to compel

 arbitration      and    stay    all    proceedings   pending    resolution   of

 arbitration. 1    (ECF No. 16.)

       On November 4, 2019, the Court held a scheduling conference

 in which the Motion to Compel was discussed.              (ECF No. 34.)      The

 Court   granted        the     parties’   request    to   conduct    discovery


 1
   In addition to the nursing home as a facility defendant, Hardaway
 names other defendants, including corporate defendants and individuals
 (the “Non-facility Defendants”).    The Non-facility Defendants have
 filed a concurrent motion to dismiss for lack of jurisdiction. (ECF
 No. 17.) They argue that, if the Court finds them subject to personal
 jurisdiction, the Agreement also binds Hardaway to arbitration of the
 claims against them. (ECF No. 16-1 at 1 n.1.)

                                           3
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 4 of 15         PageID 641



 addressing authorization to sign the Agreement.                    (See id.)       A

 subsequent Scheduling Order established January 31, 2020, as the

 deadline     for     the    parties     to     complete     arbitration-related

 discovery;    March        2,   2020,    as    the    deadline    to     file    any

 arbitration-related         memoranda;       and    March   16,   2020,    as   the

 deadline for the parties to respond to any arbitration-related

 memoranda.    (ECF No. 36.)

       On March 2, 2020, both parties filed briefs addressing the

 applicability of a recent Tennessee Court of Appeals decision

 and reiterating arguments made in their October filings.                        The

 parties produced no new evidence.                  (See ECF Nos. 46, 47.)        On

 March 16, 2020, Hardaway filed a response to Quince’s March 2,

 2020 memorandum.       (ECF No. 48.)

       II. Jurisdiction and Choice of Law

       The Court has diversity jurisdiction.                  28 U.S.C. § 1332.

 The amount in controversy exceeds $75,000.                  Hardaway is seeking

 compensatory and punitive damages for, inter alia, survival and

 wrongful death claims against multiple defendants.                     (ECF No. 1

 ¶¶ 53, 64, 70, 73; id. at 22 ¶¶ 1, 4.)

       The parties are completely diverse.                   At the time of her

 death, Doris Albright was a citizen of Tennessee.                      (ECF No. 50

 ¶ 1.)      Kevin Hardaway is also a citizen of Tennessee.                       (Id.

 ¶¶ 2, 4-5.)        None of the defendants is a citizen of Tennessee.

                                          4
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 5 of 15                     PageID 642



 Quince is a Tennessee limited liability company.                                  (Id. ¶ 6.)

 Aurora Cares, LLC is a New York limited liability company.                                (Id.

 ¶ 8.)     For purposes of diversity jurisdiction, limited liability

 companies        have    the     citizenship          of    each     of    their     members.

 Americold Realty Tr. v. Conagra Foods, Inc., 136 S. Ct. 1012,

 1015 (2016) (citing Carden v. Arkoma Associates, 494 U.S. 185,

 195-96 (1990)); accord Delay v. Rosenthal Collins Grp., LLC, 585

 F.3d 1003, 1005 (6th Cir. 2009).                           The members of Quince and

 Aurora Cares, LLC are D&N, LLC and DTD HC, LLC, which are also

 named defendants.           (ECF No. 50 ¶¶ 7, 9.)                  D&N, LLC and DTD HC,

 LLC are New York limited liability companies.                             (Id. ¶¶ 10, 13.)

 D&N,    LLC’s     members       are     Norbert       A.    Bennett,       the    Norbert   A.

 Bennett    Children’s          Trust,      and    the      Norbert    A.    Bennett    Grand-

 Children’s Trust.              (Id. ¶ 11.)            Bennett is a citizen of New

 York.     (Id. ¶ 17.)           The citizenship of a traditional trust is

 that of its trustee.              See GBForefront, L.P. v. Forefront Mgmt.

 Grp.,     LLC,     888    F.3d     29,      38-40       (3d    Cir.       2018)    (citations

 omitted).         The    trustee      of    the      Norbert   A.     Bennett      Children’s

 Trust    and     the     Norbert      A.    Bennett        Grand-Children’s         Trust   is

 Ronald Bennett, who is also a citizen of New York.                                (ECF No. 50

 ¶ 12.)     DTD HC, LLC’s members are Donald T. Denz and the Donald

 T. Denz Irrevocable Trust.                  (Id. ¶ 14.)            Denz is a citizen of

 New York.         (Id. ¶ 17.)              The trustee of the Donald T. Denz

                                                  5
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 6 of 15             PageID 643



 Irrevocable Trust is Martin Clifford, who is also a citizen of

 New York.     (Id. ¶ 15.)

       The Court has diversity jurisdiction because the parties

 are completely diverse and the amount in controversy exceeds

 $75,000.     28 U.S.C. § 1332.

       Federal      courts     sitting       in   diversity   apply    state    law    to

 issues of substantive law and federal law to procedural issues.

 Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-80 (1938); see also

 Gasperini     v.    Ctr.    for    Humanities,       Inc.,   518     U.S.   415,     427

 (1996).      Under the Federal Arbitration Act (“FAA”), 9 U.S.C. §§

 1, et seq., arbitration agreements may be invalid on the grounds

 that “exist at law” for the revocation of contracts.                               See 9

 U.S.C. § 2.        “In other words, whether an arbitration clause is

 enforceable        is   governed      by     state   law.”        Stutler     v.    T.K.

 Constructors, Inc., 448 F.3d 343, 345 (6th Cir. 2006).                             State

 law determines the applicability of contract defenses such as

 fraud, duress, or unconscionability.                   Doctor’s Assocs., Inc. v.

 Casarotto, 517 U.S. 681, 686–87 (1996); see Floss v. Ryan’s Fam.

 Steak House, Inc., 211 F.3d 306, 314–15 (6th Cir. 2000).                            When

 there   is    no    dispute    that     a    certain    state’s    substantive       law

 applies, the court need not conduct a choice-of-law analysis sua

 sponte.      See GBJ Corp. v. E. Ohio Paving Co., 139 F.3d 1080,

 1085 (6th Cir. 1998).             The parties assume in their respective

                                              6
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 7 of 15              PageID 644



 briefing     that      Tennessee     substantive        law    governs     Hardaway’s

 claims.          The   Court    applies        Tennessee      substantive      law   to

 Hardaway’s claims.

       III. Standard of Review

       “When a suit is brought in federal court on issues that by

 written     agreement     are      subject      to   arbitration,        the   Federal

 Arbitration Act requires that the court in which the suit is

 pending, upon being satisfied that the issue involved in such

 suit or proceeding is referable to arbitration[,] shall stay the

 trial of the action.”            O.J. Distrib., Inc. v. Hornell Brewing

 Co., 340 F.3d 345, 355 (6th Cir. 2003) (alterations, quotation

 marks, and citations omitted).

       The FAA strongly favors arbitration.                    Albert M. Higley Co.

 v. N/S Corp., 445 F.3d 861, 863 (6th Cir. 2006); see also EEOC

 v. Waffle House, Inc., 534 U.S. 279, 289 (2002).                            One of a

 court’s primary responsibilities under the FAA is to determine

 whether there is a valid agreement to arbitrate.                      See 9 U.S.C.

 § 3; Mazera v. Varsity Ford Mgmt. Servs., LLC, 565 F.3d 997,

 1001 (6th Cir. 2009) (“The court ‘must determine whether the

 dispute     is    arbitrable,      meaning       that   a     valid   agreement      to

 arbitrate    exists      between     the     parties    and    that   the      specific

 dispute falls within the substantive scope of the agreement.’”)

 (quoting Landis v. Pinnacle Eye Care, LLC, 537 F.3d 559, 561

                                            7
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 8 of 15          PageID 645



 (6th Cir. 2008).         “Any doubts about whether an [arbitration]

 agreement is enforceable, including defenses to arbitrability,

 should be resolved in favor of arbitration.”                    Johnson v. Long

 John Silver’s Rests., Inc., 320 F. Supp. 2d 656, 663 (M.D. Tenn.

 2004) (citation omitted).        “[A]bsent a showing of fraud, duress,

 mistake,   or   some    other   ground       upon   which   a   contract    may   be

 voided,    a    court   must    enforce       a     contractual    agreement      to

 arbitrate.”      Haskins v. Prudential Ins. Co. of Am., 230 F.3d

 231, 239 (6th Cir. 2000), overruled on other grounds by Morrison

 v. Circuit City Stores, Inc., 317 F.3d 646 (6th Cir. 2003) (en

 banc).

       The showing necessary to compel arbitration absent trial is

 the same as the showing necessary for summary judgment in a

 civil suit.      Great Earth Cos. v. Simons, 288 F.3d 878, 889 (6th

 Cir. 2002) (citing Doctor’s Assocs., Inc. v. Distajo, 107 F.3d

 126, 129–30 (2d Cir. 1997)).        The moving party must “clearly and

 convincingly establish[] the nonexistence of any genuine issue

 of material fact, and the evidence . . . must be read in a light

 most favorable to the party opposing the motion.”                     Kochins v.

 Linden-Alimak, Inc., 799 F.2d 1128, 1133 (6th Cir. 1986).                         The

 moving party must show the existence of “a binding agreement to

 arbitrate.”      In re First Thermal Sys., Inc., 182 B.R. 510, 513

 (Bankr. E.D. Tenn. 1995).

                                          8
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 9 of 15          PageID 646



         If that showing is made, the burden shifts to the non-

 moving party to demonstrate that the validity of the agreement

 is    “in     issue.”     Great    Earth     Cos.,   288   F.3d   at    889.      That

 requires evidence beyond mere allegations and denials.                         See id.

 (citation omitted) (“In order to show that the validity of the

 agreement is ‘in issue,’ the party opposing arbitration must

 show a genuine issue of material fact as to the validity of the

 agreement to arbitrate.”).

         IV.    Analysis

         Hardaway    argues   that      the    Agreement    does   not   bind     Doris

 Albright or subject his claims to arbitration because Charitee

 Albright did not have legal authority to enter into and execute

 the Agreement on Doris Albright’s behalf.                  (See ECF No. 20 at 7-

 9.)     Quince does not contest the lack of authority, but argues

 that Doris Albright is bound to arbitration under a third-party

 beneficiary theory.          (ECF No. 29 at 2-5; ECF No. 47 at 2-4.)

 Quince’s argument is not well taken.

         Any authority to compel arbitration would be derived from

 the existence of a contract binding Doris Albright.                        Hardaway

 argues that Charitee Albright did not have the authority to bind

 Doris Albright.         If Charitee Albright’s signature does not bind

 Doris       Albright,   there     is   no    contract   that   would    bind     Doris

 Albright to arbitration.               See McKey v. Nat’l Healthcare Corp.,

                                              9
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 10 of 15     PageID 647



 2008 WL 3833714, at *2 (Tenn. Ct. App. Aug. 15, 2008) (to bind

 resident of nursing home to an arbitration agreement, the mother

 or sister who signed the agreement had to have authority to act

 as resident’s agent or surrogate); cf. United Steelworkers of

 Am. v. Warrior & Gulf Navigation Co., 363 U.S. 574, 582 (1960)

 (“[A]rbitration is a matter of contract and a party cannot be

 required to submit to arbitration any dispute which he has not

 agreed so to submit.”).       There is no evidence in the record that

 Charitee Albright had authority to sign the Agreement on Doris

 Albright’s behalf.       No valid contract binds Doris Albright to

 arbitration.         Quince    argues      that,   under      a     third-party

 beneficiary theory, the parties should be required to arbitrate

 their    dispute   regardless    of     whether    Charitee       Albright   had

 authorization to enter into the Agreement.            (ECF No. 29 at 2-5;

 ECF No. 47 at 2-4.)

       “Generally, contracts are presumed to be ‘executed for the

 benefit of the parties thereto and not third persons.’”                  Owner-

 Operator Indep. Drivers Ass’n, Inc. v. Concord EFS, Inc., 59

 S.W.3d 63, 68 (Tenn. 2001) (quoting Oman Constr. Co. v. Tenn.

 Cent. Ry. Co., 370 S.W.2d 563, 572 (Tenn. 1963)).                  There is an

 exception to that rule when “the contracting parties express an

 intent that the benefits of the contract flow to a third party.”

 Id.     These “third-party beneficiaries” “may enforce a contract

                                       10
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 11 of 15                          PageID 648



 if   they     are    intended       beneficiaries            of    the    contract.”               Id.

 (citations         omitted).        In     Tennessee,         “a     third          party    is     an

 intended      third-party          beneficiary          of    a     contract,          and        thus

 entitled      to    enforce    the    terms       of    a    contract,         where        (1)    the

 parties       to      the      contract          have        not      otherwise             agreed,

 (2) recognition        of    the    third-party’s            right       to    performance          is

 appropriate to effectuate the parties’ intent, and (3) terms or

 circumstances         indicate       that       performance         of        the    promise        is

 intended or will satisfy an obligation owed by the promisee to

 the third party.”            Benton v. Vanderbilt Univ., 137 S.W.3d 614,

 618 (Tenn. 2004) (citing Owner–Operator, 59 S.W.3d at 70).

        Quince relies primarily on Benton, arguing that, as Quince

 construes its holding, “[u]nder Tennessee law, a non-signatory

 to an arbitration agreement may be compelled to arbitrate if

 that    non-signatory          is     a        third-party         beneficiary          of        that

 arbitration agreement.”              (ECF No. 29 at 2-5) (citing Benton, 137

 S.W.3d at 618); (see also No. 47 at 2-3.)                          Quince cites language

 in the Agreement providing that it is intended to be a part of a

 broader       “Admissions       Agreement”           and      that        “Resident          [Doris

 Albright] will be considered a third party beneficiary of this

 Agreement and is intended to benefit directly from the execution

 of     this    Agreement       in     conjunction            with        the        corresponding

 admission(s)        and     receipt       of    services.”           (ECF      No.     29    at     4)

                                                 11
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 12 of 15                        PageID 649



 (citing No. 16-2 at 1 ¶ 2.)                        Quince argues that this language

 requires      the     Court       to    enforce       the    Agreement         against         Doris

 Albright.

        Quince’s       reliance         on   Benton     is    misplaced.            Contrary       to

 Quince’s      broader         characterization,              Benton         held        that     “an

 arbitration provision in a contract is binding against a third-

 party beneficiary who brings an action seeking to enforce the

 terms of that contract.”                    137 S.W.3d at 618 (emphasis added).

 Benton is distinguishable because Doris Albright, as the alleged

 third-party beneficiary, is not “bring[ing] an action seeking to

 enforce the terms of th[e] contract.”                         Id.       The claims brought

 by    the    plaintiff       in    Benton       –    abuse       of    process,     breach        of

 contract, and a violation of the Tennessee Consumer Protection

 Act   –     derived       from    the       contract    containing           the   arbitration

 provision.          See     id.    at       616.      Benton      declined         to    allow     a

 plaintiff to “have his cake and eat it too” by allowing him to

 enforce      certain       favorable          provisions         of     a    contract          while

 avoiding provisions he viewed as unfavorable.                               See id. at 619–20

 (“Thus, where a third-party beneficiary seeks to enforce rights

 under a contract, an interpretation of the contract as a whole

 requires that the third party not be permitted to interpret the

 contract      in      a    piecemeal          fashion       by        avoiding     unfavorable

 terms.”).

                                                 12
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 13 of 15               PageID 650



       Here,      Hardaway,    on     behalf      of     Doris       Albright,    is     not

 bringing contract claims or “seeking to enforce the terms of the

 contract.”       He is bringing claims for statutory and common law

 negligence and for survival and wrongful death that do not arise

 under the terms of the Agreement.                     (See ECF No. 1 ¶¶ 47-70.)

 The   Benton      court     specifically        said        that    its    analysis    “is

 applicable only to actions brought by a third-party beneficiary

 seeking to enforce rights under that contract” and that “[a]n

 arbitration      provision     may    not      be    applicable       in     cases    where

 claims     are    raised     under    other         legal     theories and      are    not

 intertwined with rights being enforced under the terms of the

 contract.”        137     S.W.3d     at   620       (emphasis       added)     (citations

 omitted).

       Quince’s argument also fails because the existence of a

 valid contract is a threshold requirement for any third-party

 beneficiary       argument.        Post-Benton,         Tennessee          courts      have

 rejected      similar      third-party      beneficiary            arguments    on     that

 ground.     See, e.g., Jones v. Allenbrooke Nursing & Rehab. Ctr.,

 LLC, 2019 WL 6842372, at *6 (Tenn. Ct. App. Dec. 16, 2019);

 Ricketts v. Christian Care Ctr. of Cheatham Cty., Inc., 2008 WL

 3833660, at *4 (Tenn. Ct. App. Aug. 15, 2008).                        In Ricketts, the

 Tennessee Court of Appeals decided that a nursing home contract

 signed by a family member who did not have authority to act on

                                           13
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 14 of 15        PageID 651



 behalf of the resident did not create a contract and, therefore,

 that there could be no third-party beneficiary of a contract.

 2008 WL 3833660, at *4.      Ricketts reasoned:

       Third party beneficiary concepts should not be used to
       circumvent the threshold requirement that there be a valid
       arbitration agreement.    [The family member] signed the
       admission agreement as [the resident’s] ‘representative.’
       She was not entering into a contract on her own behalf, but
       as her mother’s representative. The issue in this case is
       whether [the family member] had authority to act as her
       mother’s agent and to enter into a contract on her behalf.
       If she did not have authority, there is no valid contract.
       Without a valid contract, there can be no third party
       beneficiary.

 Id.    Other courts are in accord.            See, e.g., Hattiesburg Health

 & Rehab Ctr., LLC v. Brown, 176 So. 3d 17, 22 (Miss. 2015)

 (holding that for a third-party beneficiary to exist, there must

 first be a valid contract executed by one who had authority);

 Licata v. GGNSC Malden Dexter LLC, 2 N.E.3d 840, 848 (Mass.

 2014) (same).

       Quince relies on two orders in this District in which the

 court granted motions to compel arbitration.               (ECF No. 47 at 4

 n.1) (citing Foley v. Allenbrooke Nursing and Rehab. Ctr., LLC,

 2:18-cv-02741-JPM-cgc,      ECF   No.    52    (W.D.   Tenn.   May   2,    2019);

 Farwell v. Quince Nursing and Rehab. Ctr., LLC, 2:18-cv-02795-

 JPM-dkv, ECF No. 20 (W.D. Tenn. May 2, 2019)).                  In Foley and

 Farwell, the court found that the arbitration agreements were

 valid and did not reach the third-party beneficiary issue.                    See


                                         14
Case 2:19-cv-02464-SHM-tmp Document 52 Filed 04/20/20 Page 15 of 15      PageID 652



 2:18-cv-02741-JPM-cgc, ECF No. 52 at 2 (“The Court, therefore,

 may not decide the arbitrability issue which includes the extent

 of     rights    conferred   to     Donna     Foley   as    the   third-party

 beneficiary.”)      (citation     omitted);    2:18-cv-02795-JPM-dkv,       ECF

 No. 20 at 2 (same).      Here, Charitee Albright lacked authority to

 sign    the     Agreement.      A   valid     contract     does   not    exist.

 Therefore, Foley and Farwell are not apposite.

        Because there is no evidence that Charitee Albright had the

 authority to act on behalf of Doris Albright, Doris Albright was

 not bound by the Agreement.           Doris Albright was not a third-

 party beneficiary of the Agreement who would be precluded from

 bringing this action.        The Agreement does not bind Hardaway to

 arbitration.      Quince’s Motion to Compel is DENIED.

 V.     Conclusion

        Quince’s Motion to Compel Arbitration and Stay Proceedings

 is DENIED.

        So ordered this 20th day of April, 2020.



                                             /s/ Samuel H. Mays, Jr.
                                             SAMUEL H. MAYS, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       15
